           Case 7:20-cr-00663-KMK Document 25 Filed 06/15/21 Page 1 of 1
                                                                U.S. Department of Justice

                                                                United States Attorney
                 MEMO ENDORSED                                  Southern District of New York


                                                                United States District Courthouse
                                                                300 Quarropas Street
                                                                White Plains, New York 10601


                                                                June 15 , 2021
BYECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:    United States v. Sean Dixon, 20 Cr. 663 (KMK)

Dear Judge Karas:

        In light of the status of this case, in which the Government recently sent a Pimentel letter
to the defendant and the Government understands from defense counsel that some additional time
would be helpful for the defendant to review the Pimentel letter with counsel and potentially
schedule a change-of-plea hearing thereafter, the Government respectfully requests, with the
consent of the defendant, that the Court (1 ) adjourn for approximately four to six weeks the status
conference currently scheduled for June 18, 2021 at 10:30 a.m., and (2) exclude time under the
Speedy Trial Act until the date of the rescheduled status conference. Such an exclusion would be
in the interest of justice to allow the parties time to continue discussing and finalizing a potential
pre-trial disposition. See 18 U.S.C. § 3161(h)(7)(A).
 Granted. The conference is adjourned to 7/    a1    /21 ,
 at If:30   Time is excluded until then , in the interests of   Respectfully submitted,
 justice, to allow the Parties to complete their discussions
 toward a disposition of this case . The interests of justice   AUDREY STRAUSS
 from this exclusion outweigh the public's and Defendant's
 interest in a speedy trial. See 18 U.S.C. Section 3161 (h)     United States Attorney for the
 (?)(A).                                                        Southern District of New York
 So Ordered. ~
                                                        By:     Isl David R. Felton

~                                                               Shiva H. Logarajah
                                                                David R. Felton
                                                                Assistant United States Attorneys
                                                                Tel: 914-993-1918
                                                                     914-993-1908

cc:        Howard Tanner, Esq. (via ECF)
